Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, lines 6-10, filed 4/02/2021, with respect to the abstract have been fully considered and are persuasive. The amendments overcome the previous objection regarding the length of the abstract. The objection over the abstract of 12/04/2020 has been withdrawn. 

Applicant’s arguments, see page 6, lines 13-18, filed 4/02/2021, with respect to the 112(b) rejection of claim 9 have been fully considered and are persuasive. Given the amendments made to claim 9, the claim is no longer indefinite. The 35 USC § 112(b) rejection of claim 9 has been withdrawn.

Applicant's arguments filed 4/02/2021 regarding the 35 USC § 103 rejection of claims 1-2, 4-6, 8-9, and 11-16 have been fully considered but they are not persuasive.
The Applicant argues that the polypropylene filamentous stent of Shimizu et al. (U.S. 6,547,825) is spiral shaped and not annular, in contrast to the circular support material of the instant application, and therefore does not meet the limitation of “a plurality of annular support materials.” 
The Examiner respectfully disagrees. While the shape of the polypropylene filamentous stent of Shimizu et al. does differ from the shape of the support material of the instant application, the stent still meets the limitations of the claim. An annular shape would not necessarily always be interpreted as solely meaning a closed loop or ring. The spiral coil shape of the stent of Shimizu et al. would still be interpreted as being annular as it is in the form of a ring going around the tubular base material. 
Additionally, the Applicant argues that the base material of Chui et al. (U.S. 2016/0106536) has no meshes which would allow cells to invade the material of the device and therefore is not biocompatible and would not be used to improve the device of Shimizu et al. as there is no motivation to combine the references.
The Examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Chui et al. discloses that porous sponge collagen can be used to allow collagen to serve as a temporary matrix to guide tracheal epithelial cells migration into the prosthesis, while keeping the device air tight when it is soaked in the patient's blood medium (paragraph 0114). This teaching is not related to the base material of the device, but merely to the motivation for using a porous sponge collagen over other types of collagen. Additionally, the Examiner respectfully disagrees with the assertion that the base material of the device of Chui et al. is not biocompatible, as cell ingrowth is not required for a device to be biocompatible. Chui et al. discloses that the base material of the device is made of a biocompatible material (paragraph 0018).

Applicant's arguments filed 4/02/2021 regarding the 35 USC § 103 rejection of claim 7 have been fully considered but they are not persuasive.
The Applicant argues that the limitation “joint portions of three continuous annular support materials” means portions where “the tubular base material and the annular support materials are bonded to each other,” and that Dunne et al. (U.S. 10,285,829) only discloses areas wherein the spiral filaments overlap. Additionally, the Applicant argues that Dunne et al. does not disclose a “hollow tubular base material having meshes on the side of the tube” or a “plurality of annular support materials,” as set forth in the claims.
The Examiner respectfully disagrees. The specification of the instant application does disclose that “the tubular base material and the annular support materials are bonded to each other,” (paragraph 0030) however it is not clear from the specification that this is meant to be the definition for the term “joint portions.” The only discussion of the term “joint portions,” is an explanation for why it would be beneficial to arrange the annular support materials in a way wherein the joint portions are not linearly aligned as the joint portions are weaker than the rest of the annular support material (paragraph 0030). The discussion of the bonding of the tubular base material and annular support material which follows the discussion of the “joint portions” does not refer to the “joint portions” in any way (paragraph 0031) and one skilled in the art would not always reasonably interpret the discussion of bonding as being a continuation of the previous discussion of the “joint portions,” as this is not said by the specification. Therefore, in light of the specification, when interpreting claim 7, one skilled in the art would not assume that the term “joint portions of three continuous annular support materials” is meant to be interpreted as portions where “the tubular base material and the annular support materials are bonded to each other,” and therefore other interpretation would also be acceptable.
In the 35 USC § 103 rejection of claim 7, “joint portions” was interpreted as meaning the portion of an annular support material wherein two sides of a filament or other material meet or joint to form a 
Additionally, Shimizu et al. discloses a “hollow tubular base material (30 and 21) having meshes (21) on the side of the tube (30 and 21)” and a “plurality of annular support materials (22),” as set forth in claim 1, and therefore it is not necessary for Dunne et al. to disclose this.

Applicant's arguments filed 4/02/2021 regarding the 35 USC § 103 rejection of claims 3 and 10 have been fully considered but they are not persuasive.
The Applicant argues that Lim et al. (U.S. 9,173,733) does not disclose “a hollow tubular base material having meshes on the side of the tube,” nor “a plurality of annular support materials” and an artificial trachea comprising them, and that therefore, there is no motivation to combine Lim et al. with Shimizu et al.
The Examiner respectfully disagrees. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the motivation for combining Shimizu et al. with Lim et al. is that of simple substitution as the substitution of the polyolefin of the annular support material element for 6,6-nylon would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 
Additionally, Shimizu et al. discloses a “hollow tubular base material (30 and 21) having meshes (21) on the side of the tube (30 and 21)” and a “plurality of annular support materials (22),” as set forth in claim 1, and therefore it is not necessary for Lim et al. to disclose this.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent No. 6,547,825) in view of Chui et al. (U.S. Publication No. 2016/0106536).
Regarding claim 1, Shimizu et al. discloses an artificial trachea comprising: a hollow tubular base material (30 and 21). Shimizu et al. does not explicitly disclose that the cross-section of the hollow tubular base material (30 and 21) in a direction orthogonal to the central axis of the tube (30 and 21) has an approximately circular shape, however as it is in the form of a tube, it is obvious that the cross-section in a direction orthogonal to the central axis of the tube (30 and 21) would have an approximately circular shape. Additionally, Shimizu et al. discloses that the hollow tubular base material (30 and 21) has meshes (21) on the side of the tube (30 and 21), and that the artificial trachea further comprises: a plurality of annular support materials (22) that are placed apart from each other on the outer periphery of the tubular base material (30 and 21), wherein each loop of the spiral-shaped stent (col. 1, lines 57-60) is interpreted as one unit of the plurality of annular support materials (22); and collagen layers (20) on both the outside and the inside of the tubular base material (30, Fig. 1), wherein at least a portion of the tubular base material (30 and 21) is made of polyolefin (col. 1, lines 57-60), the annular support material (22) is made of polyolefin (col. 1, lines 57-60), and the tubular base material (22) and the annular support materials (30 and 21) are bonded to each other (col. 3, lines 13-20).
Shimizu et al. does not disclose that the collagen layers (20) are porous. Chui et al. discloses an artificial trachea analogous to that of Shimizu et al. The artificial trachea of Chui et al. has a layer of sponge collagen which is porous to allow the collagen to serve as a temporary matrix to guide tracheal epithelial cells migration into the prosthesis, while keeping the device air tight when it is soaked in the patient's blood medium (paragraph 0114). It would have been obvious to have modified the device of Shimizu et al. with the teachings of Chui et al. by having the collagen in the device be porous so as to allow for the migration of tracheal epithelial cells into the prosthesis, while keeping the device air tight when it is soaked in the patient's blood medium. This would result in the device of Shimizu et al. wherein the collagen layers (20) are porous.
Regarding claim 2, the present combined citation discloses the artificial trachea according to claim 1. Additionally, Shimizu et al. discloses that the polyolefin comprises polypropylene (col. 1, lines 57-60).
Regarding claim 4, the present combined citation discloses the artificial trachea according to claim 1. Additionally, Shimizu et al. discloses that the bonding of the tubular base material (30 and 21) to the annular support materials (22) is from fusion bonding by heating and fixing with a suture (col. 3, lines 13-20).
Regarding claim 5, the present combined citation discloses the artificial trachea according to claim 4. Additionally, Shimizu et al. discloses that the suture comprises a suture made of Prolene®, which is a polyolefin.
Regarding claim 6, the present combined citation discloses the artificial trachea according to claim 1. Additionally, according to the present combined citation, the porous collagen comprises sponge collagen (see U35 U.S.C. 103 rejection of claim 1).
Regarding claim 8, the present combined citation discloses the artificial trachea according to claim 1. Additionally, Shimizu et al. discloses that the artificial trachea is made using a die with a constant diameter (col. 3, lines 37-53), and therefore would have a form having a constant diameter.
Regarding claim 9, Shimizu et al. discloses a method for producing an artificial trachea, which comprises: forming meshes (21) made of polyolefin (col. 1, line 58) in a hollow tubular shape (col. 1, line 58) to prepare a hollow tubular base material (30 and 21), the hollow tubular base material (30 and 21) having the meshes (21) on the side of the tube (Fig. 1); placing a plurality of annular support materials (22) apart from each other on the outer periphery of the tubular base material (30 and 21) using a monofilament made of polyolefin (col. 1, lines 57-60), wherein each loop of the spiral-shaped stent (col. 1, lines 57-60) is interpreted as one unit of the plurality of annular support materials (22); bonding the annular support materials (22) to the tubular base material (col. 3, lines 13-20); and placing collagen layers (20) on both the outside and the inside of the tubular base material (Fig. 1). Shimizu et al. does not explicitly disclose that the cross-section of the hollow tubular base material (30 and 21) in a direction orthogonal to the central axis of the tube (30 and 21) has an approximately circular shape, however as it is in the form of a tube, it is obvious that the cross-section in a direction orthogonal to the central axis of the tube (30 and 21) would have an approximately circular shape.
Shimizu et al. does not disclose that the collagen layers (20) are porous. Chui et al. discloses an artificial trachea analogous to that of Shimizu et al. The artificial trachea of Chui et al. has a layer of sponge collagen which is porous to allow the collagen to serve as a temporary matrix to guide tracheal epithelial cells migration into the prosthesis, while keeping the device air tight when it is soaked in the patient's blood medium (paragraph 0114). It would have been obvious to have modified the device of Shimizu et al. with the teachings of Chui et al. by having the collagen in the device be porous so as to allow for the migration of tracheal epithelial cells into the prosthesis, while keeping the device air tight 
Regarding claim 11, the present combined citation discloses the artificial trachea according to claim 2. Additionally, Shimizu et al. discloses that the bonding of the tubular base material (30 and 21) to the annular support materials (22) is from fusion bonding by heating and fixing with a suture (col. 3, lines 13-20).
Regarding claim 12, the present combined citation discloses the artificial trachea according to claim 3. Additionally, Shimizu et al. discloses that the bonding of the tubular base material (30 and 21) to the annular support materials (22) is from fusion bonding by heating and fixing with a suture (col. 3, lines 13-20).
Regarding claim 13, the present combined citation discloses the artificial trachea according to claim 2. Additionally, according to the present combined citation, the porous collagen comprises sponge collagen (see U35 U.S.C. 103 rejection of claim 1).
Regarding claim 14, the present combined citation discloses the artificial trachea according to claim 3. Additionally, according to the present combined citation, the porous collagen comprises sponge collagen (see U35 U.S.C. 103 rejection of claim 1).
Regarding claim 15, the present combined citation discloses the artificial trachea according to claim 4. Additionally, according to the present combined citation, the porous collagen comprises sponge collagen (see U35 U.S.C. 103 rejection of claim 1).
Regarding claim 16, the present combined citation discloses the artificial trachea according to claim 5. Additionally, according to the present combined citation, the porous collagen comprises sponge collagen (see U35 U.S.C. 103 rejection of claim 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent No. 6,547,825) in view of Chui et al. (U.S. Publication No. 2016/0106536), as applied to claim 1 above, and further in view of Dunne (U.S. Patent No. 10,285,829).
Regarding claim 7, the present combined citation discloses the artificial trachea according to claim 1. Shimizu et al. does not disclose that joint portions of three continuous annular support materials (22) are placed so as not to be linearly aligned. Dunne discloses a prosthetic trachea analogous to that of Shimizu et al. The prosthetic trachea of Dunne has a plurality of annular support materials (as shown in Fig. A, derived from Fig. 8) formed from two helical filaments wound in opposite directions. This forms additional fused overlap points, which can be interpreted as joint portions as it is where the two filaments are joined. These joint portions (as shown in Fig. A) are not linearly aligned, as they occur on two sides of the stent in a three-dimensional pattern, and not in one linear column. The additional filament and joint portions (as shown in Fig. A) help to form a stronger implant (col. 7, lines 2-5). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Shimizu et al. in view of Chui et al. with the teachings of Dunne et al. by adding a second stent to the device of Shimizu et al. going in a direction opposite to the first one as disclosed by Dunne et al. (as shown in Fig. A) in order to form a stronger implant. This would result in the device of Shimizu et al. in view of Chui et al. wherein joint portions (as shown in Fig. A) of three continuous annular support materials (as shown in Fig. A) are placed so as not to be linearly aligned, wherein each annular support material would be interpreted as continuous as they are formed by an uninterrupted segment of material. 

    PNG
    media_image1.png
    491
    610
    media_image1.png
    Greyscale

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (U.S. Patent No. 6,547,825) in view of Chui et al. (U.S. Publication No. 2016/0106536), as applied to claims and 2 respectively above, and further in view of Lim et al. (U.S. Patent No. 9,173,733)
Regarding claims 3 and 10, the present combined citation discloses the artificial trachea according to claims 1 and 2. It does not disclose that the annular support material is made of polyamide or that the polyamide comprises at least one selected from 6,6-nylon and 6-nylon. 
Lim et al. discloses a tracheal device analogous to that of Shimizu et al. The support material (100) of Lim et al. can be made of the polyamide 6,6-nylon (col. 5, lines 14-34). 
It would have been obvious to one skilled in the art at the time of filing to have modified the artificial trachea of Shimizu et al. with the teachings of Lim et al. by forming the annular support material out of 6,6-nylon because the substitution of the polyolefin of the annular support material element for 6,6-nylon would have yielded predictable results to one of ordinary skill in the art at the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007); MPEP 2143 B.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774